A majority of the court is of opinion that the defendant was under no obligation to travel about with the plaintiff to enable him to obtain bail. The statute, Gen. Stat. R.I. cap. 196, § 6,1 does not require an officer to do so, but merely requires him to let the person arrested to bail, upon giving sufficient surety for his appearance at the court to which the writ is returnable, and to abide the final judgment in the suit. If an officer were compelled to go about with a prisoner in search of bail, he would be subjected to loss of time and to labor and expense for which no compensation to him is provided by the statute. And, besides, the risk of the escape of the prisoner would be materially increased. Gen. Stat. R.I. cap. 196, §§ 9, 10,2 provide for the letting of prisoners to bail after they have been committed.
But we do not think that the defendant can justify the taking of the plaintiff through a part of Kent County for the purpose of committing him to the jail in Providence County. In the absence of statutory provisions, the power of a sheriff is limited to his own county. He is to be adjudged a sheriff in his own county and not elsewhere. He cannot, therefore, execute a writ out of his own county, and if he attempts to do so becomes a trespasser. The only exceptions to this principle are, that having a prisoner *Page 308 
in his custody upon a writ of habeas corpus, he has power, by virtue of the writ, to travel through other counties, if necessary, in order to take his prisoner to the place where the writ is returnable; and he may, also, upon fresh pursuit, retake a prisoner who has escaped from his custody into another county.Platt v. The Sheriffs of London, Plowd. 35, 37; Hammond v.Taylor, 3 B.  A. 408; Watson's Sheriff, 60, 61; Avery v.Seeley, 3 Watts  Serg. 494, 497. In the case at bar the plaintiff did not escape from the defendant's custody into Kent County, but was voluntarily taken by the defendant into that county. The moment they crossed the line between the counties, into Kent County, the defendant ceased to have any authority over the plaintiff. He had no more right to detain him in that county than he would have had to arrest him there.
The exception is sustained, and the case remanded to the Court of Common Pleas for a new trial.
1 As follows: "Every such officer who shall so arrest any person shall let the person so arrested to bail, upon his giving sufficient surety for his appearance at the court to which such writ or process shall be returnable, and to abide the final judgment which shall be rendered thereon."
2 As follows: "SECT. 9. Every person committed to jail in any county, except the county of Providence, by virtue of an arrest on any writ or process in any civil action, or by surrender of former bail in the same action, shall be let to bail, or to new bail, as the case may be, in manner before provided, at any time before the rendering of final judgment on the original writ on which the arrest was made.
"SECT. 10. Every person committed to jail in the county of Providence, on any writ or process in any civil action, or by surrender of former bail in the same action, may be let to bail, or to new bail, as the case may be, by the keeper of said jail, or by the officer who served the writ or process, at any time before final judgment shall be rendered on the writ on which the arrest was made, upon his giving sufficient surety for his appearance at the court to which such writ is returnable, and to abide the final judgment which shall be rendered thereon."